Exhibit 99.1 Company Contacts: Camelot Information Systems Inc. Mr. Franklin King, Interim Chief Financial Officer Tel: +86 (10) 6441 9980 ext. 8120 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contact: Mr. John Harmon, CFA Tel: +86 (10) 1151 1730 (Beijing) E-mail: john.harmon@harmoncorp.com For Immediate Release: Camelot Information Systems Inc. Announces Unaudited Third Quarter 2013 Financial Results BEIJING, November 25, 2013 Camelot Information Systems Inc. (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry IT services in China (“Camelot” or the “Company”), today announced unaudited financial results for the third quarter ended September 30, 2013. Third-Quarter Financial and Operating Highlights: · Net revenues were $70.9 million in the third quarter of 2013, as compared to $63.0 million in the same period in 2012. · Net revenues from enterprise application services (EAS) were $45.8 million, as compared to $41.9 million in the same period in 2012. · Net revenues from financial industry IT services (FIS) were $25.0 million, as compared to $21.1 million in the same period in 2012. · Gross profit was $14.4 million, as compared to $17.2 million in the same period in 2012. · Loss from operations was $1.9 million, as compared to a loss from operations of $31.9 million in the same period in 2012. Adjusted operating loss1 was $1.4 million, as compared to adjusted operating income1 of $5.5 million in the same period in 2012. · Net loss attributable to Camelot was $1.7 million, as compared to a net loss attributable to Camelot of $31.5 million in the same period in 2012. Adjusted net loss attributable to Camelot1 was $1.2 million, as compared to adjusted net income attributable to Camelot1 of $5.8 million in the same period in 2012. 1 For more information about the adjusted (i.e. non-GAAP) financial measures contained in this press release, please see “Use of Non-GAAP Financial Measures” below. 1 “We achieved solid year-over-year revenue growth in the third quarter of 2013, and revenues exceeded our guidance due to strength in our EAS business line. During the remainder of 2013, we expect solid but more moderate performance in our EAS business line, as we expect the delivery of some contracts to stretch into next year,” commented Mr. Simon Ma, Camelot’s Chairman and Chief Executive Officer. “Looking towards 2014, we expect some near-term challenges due to shifts in our customer mix due to economic reforms in China. We still believe that over the long term, the need for greater competitiveness among Chinese enterprises will increase, which should drive further demand for our services, which help companies become more efficient and competitive.” Third-Quarter 2013 Financial Results Net revenues in the third quarter ended September 30, 2013 increased 12.5% to $70.9 million from $63.0 million in the same period in 2012. Net Revenues by Service Line (in Thousands, Except Percentage) Service Line Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Enterprise application services (EAS) $ % $ % Financial industry IT services (FIS) % % Total net revenues $ % $ % EAS net revenues increased 9.4% year-over-year to $45.8 million in the quarter. EAS net revenues amounted to 64.7% of total net revenues in the quarter. FIS net revenues increased 18.6% year-over-year to $25.0 million. FIS net revenues accounted for 35.3% of the quarter’s total net revenues. Cost of revenues increased 23.2% to $56.5 million from $45.8 million in the same period in 2012. Adjusted cost of revenues1 increased 23.3% to $56.5 million from $45.8 million in the same period in 2012. Adjusted cost of revenues excludes $16,000 of amortization expense for acquisition-related intangible assets. Gross profit decreased 16.2% to $14.4 million from $17.2 million in the same period in 2012. Adjusted gross profit1 decreased 16.3% to $14.4 million from $17.2 million in the same period in 2012. The gross margin was 20.3% in the quarter, as compared to 27.3% in the same period in 2012. The adjusted gross margin1 was 20.3% in the quarter, as compared to 27.4% in the same period in 2012. Operating expenses were $16.4 million in the quarter, as compared to $49.1 million in the same period in 2012. Operating expenses in the same period of 2012 include charges of $6.6 million for the impairment of intangible assets and $29.6 million for the impairment of goodwill. Adjusted operating expenses1 were $15.9 million, as compared to $11.8 million in the same period in 2012. Excluding the impairment charges, operating expenses increased year-over-year due to higher sales and marketing expense from higher revenues, higher general and administrative expenses from higher headcount, and higher research and development expense from our initiatives for solution development. Adjusted operating expenses exclude $197,000 of share-based compensation expense and $287,000 of amortization expense for acquisition-related intangible assets. 2 Operating loss was $1.9 million, as compared to an operating loss of $31.9 million in the same period in 2012. Adjusted operating loss1 was $1.4 million, as compared to adjusted operating income of $5.5 million in the same period in 2012. Net loss attributable to Camelot in the third quarter of 2013 was $1.7 million, as compared to a net loss attributable to Camelot of $31.5 million in the same period in 2012. Adjusted net loss attributable to Camelot1 for the third quarter of 2013 was $1.2 million, as compared to adjusted net income attributable to Camelot of $5.8 million in the same period in 2012. Nine-Month 2013 Financial Results In the first nine months of 2013, net revenues increased 5.9% to $193.0 million from $182.2 million in the first nine months of 2012. Revenues in the EAS business line were $124.4 million, an increase of 1.7% from $122.4 million in the same period of 2012. Revenues in the FIS business line were $68.5 million, an increase of 14.6% from $59.8 million in the same period of 2012. Gross profit was $38.3 million, as compared to $46.1 million in the same period of 2012. Adjusted gross profit was $38.4 million, as compared to $46.2 million in the same period of 2012. The gross margin was 19.9%, as compared to 25.3% in the same period of 2012. The adjusted gross margin was 19.9%, as compared to 25.4% in the same period of 2012. Operating loss was $11.2 million in the first nine months of 2013, as compared to an operating loss of $30.0 million in the same period of 2012. The operating margin was negative 5.8%, as compared to negative 16.5% in the same period of 2012. Adjusted operating loss was $8.7 million, as compared to operating income of $10.6 million in the same period of 2012. The adjusted operating margin1 was negative 4.5%, as compared to positive 5.8% in the same period of 2012. Income tax expense was $3.7 million, as compared to $426,000 in the same period of 2012. Net loss attributable to Camelot was $14.4 million in the first nine months of 2013, as compared to a net loss of $29.9 million in the same period of 2012, or a net loss of $0.31 per diluted ADS as compared to a net loss of $0.67 per ADS in the same period of 2012. Adjusted net loss attributable to Camelot was $11.9 million, or a loss of $0.26 per ADS in the first nine months of 2013, as compared to adjusted net income of $10.7 million, or $0.24 per ADS in the same period of 2012. Balance Sheet and Cash Flow As of September 30, 2013, the Company had $59.3 million in cash and cash equivalents, as compared to $95.5 million in cash, cash equivalents, short-term investments, and term deposits, as of December 31, 2012. The decrease was primarily due to a $14.6 million net loss, a $22.7 million increase in accounts receivable, and a $6.0 million decrease in other liabilities, offset by a $5.1 million decrease in other assets, during the first nine months of 2013. 3 Days’ sales outstanding2 (“DSO”) were 216 days in the third quarter of 2013, an increase of ten days from 206 days in the same period of 2012. Employees The Company’s headcount increased to 6,306 as of September 30, 2013, which included 5,559 information technology (IT) professionals, as compared to 6,198 total employees and 5,408 IT professionals at the end of the second quarter. Of the IT professionals, EAS employee headcount numbered 2,330, and FIS employee headcount numbered 3,229. Recent Developments On January 5, 2012, a shareholder (the “Plaintiff”) filed a class-action lawsuit against Camelot and current and former directors and officers in United States District Court of the Southern District of New York, alleging various misstatements and omissions regarding the Company’s business practices and financial results in violation of U.S. federal securities laws (the “Litigation”). The Company believes that the Litigation is without merit and has denied and continues to deny each and all of the claims alleged by the Plaintiff regarding any improper conduct or violation of U.S. federal securities laws, or any other laws or regulations specified in the Litigation. However, taking into account the uncertainty and risks inherent in any litigation, the Company has concluded that further continuation of the Litigation would be protracted, burdensome and expensive, and that it is desirable that the Litigation be fully and finally settled. Under advice from the Company’s counsel, the Plaintiff’s counsel, the defendants and the Company’s insurance company participated in a mediation session during the third quarter of 2013 to discuss a possible settlement of the Litigation. The Company’s counsel has provided a draft settlement agreement and an insurance agreement for management review and comment during the fourth quarter of 2013. Separately, Camelot and China Minsheng Banking Corp., Ltd. (“CMBC”) (Shanghai Stock Exchange: 600016) entered into a “Comprehensive Strategic Partnership of Cooperation” (the “Arrangement”) during the third quarter of 2013. Under the Arrangement, CMBC will provide comprehensive financial services, including financing, collections, account receivable administration, and protection against bad debts, to the Company, according to the Company’s business requirements and fulfillment criteria. 2 Calculated by dividing average accounts receivable, net of deferred revenue, by rolling gross revenues before business tax and related surcharges, and multiplying by 360 days. Rolling gross revenues are for the 12 months ended March 31, 2013. 4 Conference Call Information Camelot senior management will host a conference call at 8:00 a.m. (U.S. Eastern Standard Time) / 5:00 a.m. (U.S. Pacific Standard Time) / 9:00 p.m. (Beijing / Hong Kong time) on Monday, November 25, 2013 to discuss the Company’s third-quarter 2013 financial results. The conference call may be accessed by calling: US Toll free: (866) 713-8563 US Toll / International: (617) 597-5311 Hong Kong toll free: HK Toll: UK toll free: UK toll: South China toll free / China Telecom: 10 North China toll free / China Netcom: 10 China toll: 86 4008811630 Taiwan toll free: Passcode: 58856649 Please dial in approximately 10 minutes before the scheduled time of the call. A live webcast of the conference call and recording of the conference call will be available on the investor relations page of Camelot’s website at www.camelotchina.com. USE OF NON-GAAP FINANCIAL MEASURES To supplement the unaudited consolidated financial statements presented in accordance with U.S. GAAP, Camelot uses the non-GAAP (“adjusted”) financial measures of gross profit and margin, operating expenses, operating income and margin, net income attributable to Camelot Information Systems Inc. and margin, and diluted earnings per share and diluted earnings per ADS, which are adjusted from results based on U.S. GAAP to exclude impairment of intangible assets, impairment of goodwill, share-based compensation, amortization expense for acquisition-related intangible assets, and changes in fair value of contingent consideration. The non-GAAP financial measures are provided as additional information to help our investors compare business trends among different reporting periods on a consistent basis and to enhance investors’ overall understanding of our current financial performance and prospects for the future. The non-GAAP financial measures should be considered in addition to results prepared in accordance with U.S. GAAP, but should not be considered a substitute for or superior to U.S. GAAP results. In addition, our calculation of the non-GAAP financial measures may differ from the calculations used by other companies, and therefore comparability may be limited. 5 STATEMENT REGARDING UNAUDITED FINANCIAL INFORMATION The unaudited financial information set forth above is subject to adjustments that may be identified when audit work is performed on the Company’s year-end financial statements, which could result in significant differences from this unaudited financial information. ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company also operates in other areas of the Asia Pacific region, including Taiwan and Japan. Camelot provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobiles, technology, as well as telecommunications, media and education. SAFE HARBOR This press release contains statements that may constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: the Company’s growth strategies, the Company’s ability to attract and retain skilled professionals, the market of IT services in China, the wages of IT professionals, the Company’s ability to serve, retain, and attract customers. Further information regarding these and other risks is included in Camelot’s filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. – financial tables follow – 6 CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Balance Sheets (Unaudited) (U.S. Dollars in Thousands, Except per Share Data) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Term deposits – Restricted cash Short-term investments – Billed accounts receivable Unbilled accounts receivable Other current assets Total current assets Property and equipment, net Intangible assets Long term investment – Other long-term assets Total assets Liabilities and equity Current liabilities Consideration payable in connection with business acquisition – Accounts payable Accrued expenses and other payables Other current liabilities Total current liabilities Other non-current liabilities Total liabilities Equity (a) Total liabilities and equity Note: (a) As of September 30, 2013, there were 190,926,475 ordinary shares issued and 185,269,020 shares outstanding. As of December 31, 2012, there were 190,926,475 shares issued and 185,069,020 shares outstanding. 7 CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (U.S. Dollars in Thousands, Except per Share Data) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Cost of revenues(1)(2) Gross profit Selling and marketing(1)(2) General and administrative(1)(2) Research and development costs ) Changes in fair value of contingent consideration for acquisition – ) – ) Impairment of intangible assets – ) – ) Impairment of goodwill – ) – ) Total operating expenses ) Government subsidies 41 8 8 Loss from operations ) Interest expense ) Interest income 79 Loss before provisions for income tax ) Income tax expense 39 ) ) Net income of an equity investment, net of tax 22 – 13 – Net loss ) Noncontrolling interest 80 ) Net loss attributable to Camelot Information Systems Inc.(3) Earnings per share Basic-ordinary shares ) Diluted-ordinary shares ) Earnings per ADS Basic—ADSs ) Diluted—ADSs ) Weighted average shares outstanding Basic—ordinary shares Diluted—ordinary shares 8 Weighted average ADSs outstanding Basic—ADSs Diluted—ADSs Net loss ) Other comprehensive loss, net of tax: Change in cumulative foreign currency translation adjustments Comprehensive loss ) Less: comprehensive (loss) income attributable to the noncontrolling interest ) ) ) 65 Comprehensive loss attributable to Camelot Information Systems Inc. ) Includes the following amounts of share-based compensation expenses for the periods indicated: Three Months Ended September 30, Nine Months Ended September 30, Cost of revenues – $
